—Motion to dismiss appeal denied. Memorandum: Respondent’s affidavit of service fails to show that the copy of the order served on appellant’s counsel contained notice of entry or that it was accompanied by a separate but specific notice of entry (see, Cook v Bry-Lin Hosps., 181 AD2d 1076), and the address listed on the affidavit of service is not the same as the address designated by appellant’s counsel for service of papers (see, Anthony v Schofield, 265 App Div 423, 425). Present—Pine, J. P., Lawton, Fallon, Doerr and Balio, JJ.